Citation Nr: 1403806	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from May 1979 to April 2005, which included periods of active duty (AD) from June to October 1979 and from December 1990 to April 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He testified before the undersigned Veterans Law Judge (VLJ) in September 2008 at a hearing at the RO, more commonly referred to as a Travel Board hearing.

The Board subsequently remanded the claim for additional development in November 2009, February 2012, and most recently in November 2013.


FINDING OF FACT

The Type II Diabetes Mellitus at issue was not incurred during AD or a period of active duty for training (ACDUTRA) and was not alternatively aggravated by the National Guard service.


CONCLUSION OF LAW

The Type II Diabetes Mellitus was not directly or presumptively incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

This claimant was provided this required notice and information in a January 2007 letter, prior to the initial adjudication of his claim in the April 2007 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist this claimant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, this claimant's service treatment records (STRs), service personnel records (SPRs), and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  The Board specifically notes that the matter was previously remanded to obtain laboratory results contained in VA records from June 2009.  Those records have been associated with the claims file, and therefore there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  A VA examination also was performed that, when considering the medical opinion consequently obtained, adequately addresses the nature and etiology of this claimed condition.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to this claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection is granted if it is shown that the claimed disorder is the result of an injury sustained or a disease contracted in the line of duty during active military service or, if a pre-existing condition, for aggravation of the condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

In this case, the Veteran has not alleged that his diabetes mellitus had its onset during his periods of active service from June to October 1979 or from December 1990 to April 1991.  In his December 2006 claim for benefits, and during his May 2011 VA examination, he indicated that his diabetes began in 1997 or 1999, and the available evidence shows the earliest diagnosis of diabetes was in 1999.  Therefore, the issue is limited to whether his diabetes mellitus is related to his National Guard service after 1991.

Active military, naval, or air service not only includes any period of AD, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).


Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Thus, to the extent this claimant is alleging that his diabetes is a disease incurred or aggravated during his time in the National Guard, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (such as here, his periods of AD from June to October 1979 and from December 1990 to April 1991) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Because diabetes is a disease process and not an injury, and is not one of the cardiovascular conditions specified above, service connection for this disability cannot be predicated upon a period of INACDUTRA.

In the service-connection context, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to AD, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  There equally is no presumption of aggravation for ACDUTRA and INACDUTRA service, only instead for AD.

This claimant's STRs do not reflect any complaints, treatment, or diagnoses of diabetes mellitus up through June 1999.  A service examination conducted at that time indicates no relevant abnormalities, and he did not report any history of diabetes.  However, private records dated in October 1999 show he was prescribed Glucophage, and additional records dated in November 1999 reflect a diagnosis of diabetes, type II.

On his claim application (VA Form 21-526), the Veteran reported an onset date of September 1999 for his diabetes.  During his May 2011 VA examination, he reported an onset date of 1997.  However, given the normal examination in June 1999 and private records showing treatment for diabetes in October of that year, the Board finds that the preponderance of the evidence indicates an onset date of September or October of 1999.

The records concerning his service do not indicate that he had a period of ACDUTRA during this time, but do reflect that he underwent further evaluation for his diabetes in 2000 and 2001, including being placed on a physical profile in September 2001.  Therefore, his diabetes was not incurred during a period of ACDUTRA, and the pertinent question becomes whether his condition was aggravated by his subsequent service in the National Guard.

A May 2011 VA examination noted the history of his diabetes, including the November 1999 private records showing a diagnosis of diabetes and an accompanying A1c level of 5.5.  The examiner also noted higher A1c levels recorded in records dated in February 2001.  However, a recent June 2009 VA record also noted an A1c of 5.5.  The examiner determined that this claimant's diabetes was not permanently aggravated by his service beyond its normal progression, as the A1c levels from 1999 and 2009 were both 5.5.

Based on the opinion of the VA examiner, including the facts stated in support of that opinion, the Board finds that the overall weight of the evidence is against a finding that the diabetes was aggravated during this claimant's National Guard service beyond its normal progression.  The examiner specifically concluded that this was not the case, and the opinion was based on a comprehensive review of the claims file and history provided by the Veteran, himself.  Indeed, the opinion cited specific A1c findings when comparing those in years past to those from more recently.  There is no competent and credible medical opinion refuting this conclusion or to otherwise relate this claimant's diabetes to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Board has considered the Veteran's statements made in support of his claim, including his assertion that his diabetes was the result of the food or rations he ate during service.  See August 2012 Statement in Support of Claim (VA Form 21-4138).  However, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of diabetes, and whether the condition was aggravated by service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).


ORDER

The claim of entitlement to service connection for Type II Diabetes Mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


